DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 2-11 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 2-6 and 7-10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (Japanese Patent Publication No 2011-103453) hereinafter referred to as Yamazaki. 
Per Claim 2 Yamazaki discloses (see figures 10 and 15) a semiconductor device, comprising
a gate electrode (391); (see provided annotated translation, pages 22-25)
an oxide semiconductor film (393/399?); 
a gate insulating film (397) between the gate electrode and the oxide semiconductor film
a source electrode (395a) and a drain electrode (395b) over the oxide semiconductor film; 
an oxide insulating film (396) over the oxide semiconductor film, the source electrode, and the drain electrode; 
a nitride insulating film (398) over the oxide insulating film; and 
a pixel electrode over the nitride insulating film, (as shown in figure 15)
wherein the oxide insulating film (396) is in contact with the oxide semiconductor film, (The examiner notes that the term "contact" includes "direct contact" (no intermediate materials, elements or space disposed therebetween) and "indirect contact" (intermediate materials, elements or space disposed therebetween)).
wherein the oxide insulating film (396) comprises a low-density region, (see page 25 which teaches that (396) contains many defects, and is therefore a low density region
wherein the nitride insulating film (398) is in contact with the oxide insulating film (396) and covers the low-density region of the oxide insulating film, (see figure 10)
wherein the pixel electrode (4002) is electrically connected to one of the source electrode and the drain electrode through an opening in the oxide insulating film and the nitride insulating film, and (as shown in figure 15; see page 39)
wherein the oxide semiconductor film comprises a crystal (see page 14)

    PNG
    media_image1.png
    732
    359
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    417
    607
    media_image2.png
    Greyscale


Per Claim 3 Yamazaki discloses (see figures 10 and 15) the device of claim 2 including where the crystal has a size greater than or equal to 1 nm and less than 10 nm. (see page 14)
Per Claim 4 Yamazaki discloses (see figures 10 and 15) the device of claim 2 including where the oxide insulating film (396) comprises a silicon oxide film (see page 25), and wherein the nitride insulating film (398) comprises a silicon nitride film (see page 25). 
Per Claim 5 Yamazaki discloses (see figures 10 and 15) the device of claim 2 including where the oxide insulating film (396) comprises a silicon oxynitride film (see page 25),  and wherein the nitride insulating film (398) comprises a silicon nitride film (see page 25).
Per Claim 7 Yamazaki discloses (see figures 10 and 15) a semiconductor device, comprising
a gate electrode (391); (see provided annotated translation, pages 22-25)
a gate insulating film (397) over the gate electrode 
an oxide semiconductor film (393/399) over the gate insulating film; 
a source electrode (395a) and a drain electrode (395b) over the oxide semiconductor film; 
an oxide insulating film (396) over the oxide semiconductor film, the source electrode, and the drain electrode; 
a nitride insulating film (398) over the oxide insulating film; and 
a pixel electrode over the nitride insulating film, (as shown in figure 15)
wherein the oxide insulating film (396) is in contact with the oxide semiconductor film, (The examiner notes that the term "contact" includes "direct contact" (no intermediate materials, elements or space disposed therebetween) and "indirect contact" (intermediate materials, elements or space disposed therebetween)).
wherein the oxide insulating film (396) comprises a low-density region, (see page 25 which teaches that (396) contains many defects, and is therefore a low density region
wherein the nitride insulating film (398) is in contact with the oxide insulating film (396) and covers the low-density region of the oxide insulating film, (see figure 10)
wherein the pixel electrode (4002) is electrically connected to one of the source electrode and the drain electrode through an opening in the oxide insulating film and the nitride insulating film, and (as shown in figure 15; see page 39)
wherein the oxide semiconductor film comprises a crystal (see page 14) and wherein a hydrogen concentration in the oxide semiconductor film is lower than 5 x 1018 atoms/cm3 (see page 5)
Per Claim 8 Yamazaki discloses (see figures 10 and 15) the device of claim 7 including where the crystal has a size greater than or equal to 1 nm and less than 10 nm. (see page 14)
Per Claim 9 Yamazaki discloses (see figures 10 and 15) the device of claim 7 including where the oxide insulating film (396) comprises a silicon oxide film (see page 25), and wherein the nitride insulating film (398) comprises a silicon nitride film (see page 25). 
Per Claim 10 Yamazaki discloses (see figures 10 and 15) the device of claim 7 including where the oxide insulating film (396) comprises a silicon oxynitride film (see page 25),  and wherein the nitride insulating film (398) comprises a silicon nitride film (see page 25).

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894